                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

NORTHFIELD           INSURANCE
COMPANY,
          Plaintiff,

v.                               Case No:   2:19-cv-482-FtM-29MRM


AYYAD BROTHERS ENTERPRISES,
LLC, COLONIAL OMNI REALTY,
LLC, and IMC EQUITY GROUP.

             Defendants.



                           OPINION AND ORDER

     This matter comes before the Court on plaintiff’s Motion for

Summary Judgment (Doc. #32) filed on November 26, 2019. Defendants

Colonial Omni Realty, LLC and IMC Equity Group filed a Response in

Opposition (Doc. #34) on December 10, 2019.      For the reasons set

forth below, the motion is granted in part and denied in part

without prejudice.

                                  I.

     A.   Parties

     As alleged in the Amended Complaint, plaintiff Northfield

Insurance Company is an Iowa corporation that provides commercial

insurance policies in Florida.     (Doc. #14, ¶¶ 2, 8.)     Defendant

Ayyad Brothers Enterprises, LLC is a Florida limited liability

company that operated “Fly Lounge,” a commercial establishment in
Fort Myers.    (Id. ¶¶ 3, 9.)           Ayyad Brothers leased Fly Lounge’s

location from defendants Colonial Omni Realty, LLC, a Florida

limited liability company, and defendant IMC Equity Group, a

Florida corporation.     (Id. ¶¶ 4, 5, 21.)

     B.    Factual Background

     In   February    2018,     Ayyad    Brothers    applied   for    commercial

insurance coverage as a tenant located at 2158 Colonial Boulevard,

Fort Myers, Florida. (Doc. #14-1, pp. 18-19.) In the application,

Ayyad Brothers described Fly Lounge as a “Restaurant and lounge.”

(Id. p. 19.)    Ayyad Brothers also executed a “Restaurant, Bar and

Tavern Supplemental Application” in which it again listed Fly

Lounge’s type of operation as “Restaurant/Lounge.”                (Doc. #14-3,

p. 30.)   Ayyad Brothers further represented that Fly Lounge (1)

did not employ security personnel, (2) had no doormen or ID

checkers at the location, and (3) provided a DJ booth in the

evenings for entertainment.        (Id. p. 31.)

     Based on the applications, plaintiff issued a commercial

insurance policy to Ayyad Brothers.             (Doc. #14-4, p. 33.)           The

policy had a coverage period of February 23, 2018 to February 23,

2019, and provided general liability coverage.             (Id. p. 43.)        The

policy contained numerous exclusions and limitations, including a

“Limitation    of    Coverage    to     Designated    Premises,      Project    or

Operation.”    (Doc. #14-5, p. 129.)         Per the limitation, the policy

covered bodily injury that (1) occurred at the 2158 Colonial



                                         2
Boulevard location in Fort Myers, or (2) arose “out of the project

or operation shown in the Schedule.” 1           (Doc. #14-5, p. 129; Doc.

#14-9, p. 158.)      In April 2018, the policy was amended to add

Colonial and IMC as additional insureds (Doc. #14-7, p. 140), and

in September 2018 the policy was amended to remove a limit on

assault and battery liability coverage (Doc. #14-7, p. 140; Doc.

#14-8, p. 143.) 2     The policy was subsequently renewed for the

February 23, 2019 to February 23, 2020 period.             (Doc. #14-9, pp.

145-46.)

     According to the Amended Complaint, in May 2019 a shooting

occurred in the parking lot of the strip mall where Fly Lounge is

located.   (Doc. #14, ¶ 25.)          The alleged victim has filed suit

against the defendants in the Circuit Court for the Twentieth

Judicial Circuit in and for Lee County, Florida, and pursuant to

the policy the defendants made a claim for a defense and coverage.

(Id. ¶¶ 26-27.)     In investigating the claim, plaintiff determined

Ayyad Brothers had made material misrepresentations during the

application     process.       (Id.    ¶   28;   Doc.   #14-11,   p.   224.)

Specifically,      plaintiff      determined       Ayyad    Brothers     had




     1 Per the policy, the business was classified as a restaurant
selling alcoholic beverages and containing a dance floor. (Doc.
#14-9, p. 158.)
     2 According to plaintiff, these amendments were done at the
request of Ayyad Brothers. (Doc. #14, ¶¶ 21-22.)



                                       3
misrepresented that Fly Lounge (1) had no security personnel

employed at the location, (2) had no doormen or ID checkers at the

location, (3) had only a DJ booth as opposed to concerts or live

entertainment, and (4) was a restaurant and lounge rather than a

nightclub.     (Doc. #14, ¶ 28; Doc. #14-12, p. 235.)   Due to the

misrepresentations, plaintiff voided and rescinded the policy, but

nonetheless agreed to provide a courtesy defense to the defendants

while reserving its right to later withdraw and seek reimbursement.

(Doc. #14-11, pp. 224, 227, 229, 232; Doc. #14-12, p. 235.)

     C.    Procedural Background

     Plaintiff initiated this action in July 2019 and filed an

Amended Complaint for Rescission on September 3, 2019. (Doc. #14.)

The Amended Complaint requests the Court (1) declare the policies

void pursuant to Section 627.409, Florida Statutes, and (2) order

reimbursement for all defense costs, attorney’s fees, or related

costs incurred by plaintiff on behalf of defendants.    (Id. pp. 9-

12, 15.)     As an alternative to rescission, the Amended Complaint

requests a declaratory judgment that the 2019 policy does not

provide coverage for any claims arising out of a second shooting

at a different location that took place after this matter was

initiated.    (Id. pp. 12-15.)

     On September 27, 2019, Colonial and IMC jointly filed an

Answer (Doc. #15), denying plaintiff’s allegations and asserting

several affirmative defenses.      After Ayyad Brothers failed to



                                   4
respond to the Amended Complaint, plaintiff moved for entry of a

clerk’s default (Doc. #29) and the Court granted the motion on

November 12, 2019 (Doc. #30.)        The Court further ordered plaintiff

to file, within fourteen days, either (1) a motion for default

judgment against Ayyad Brothers or (2) a request to delay default

judgment until after a trial on the merits against the remaining

defendants. (Doc. #30, p. 5.) Instead, plaintiff filed the Motion

for Summary Judgment (Doc. #32) now before the Court, seeking

judgment against all three defendants.            Colonial and IMC filed a

joint Response in Opposition (Doc. #34) requesting the Court deny

the motion without prejudice until after discovery has concluded.

To date, Ayyad Brothers has responded to neither the Amended

Complaint nor the Motion for Summary Judgment.

                                      II.

      Rule 56 of the Federal Rules of Civil Procedure provides that

summary judgment is appropriate if a “movant shows that there is

no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”           Fed. R. Civ. P. 56(a).

A party asserting that a fact cannot be genuinely disputed must

support the assertion with materials in the record, including

depositions,    documents,      affidavits,   interrogatory     answers,    or

other materials.    Fed. R. Civ. P. 56(c)(1)(A).

      Rule 56(d) expressly provides that the Court may deny a motion

for   summary   judgment   if    a   non-movant    shows   by   affidavit   or



                                       5
declaration that “it cannot present facts essential to justify its

opposition.” Fed. R. Civ. P. 56(d). However, the Eleventh Circuit

has held that the filing of an affidavit is not required to invoke

the protection of the rule.            Snook v. Tr. Co. of Ga. Bank of

Savannah, N.A., 859 F.2d 865, 871 (11th Cir. 1988).                            The party

opposing the motion for summary judgment bears the burden of

alerting the Court to any outstanding discovery, but a written

representation by the party’s lawyer still falls within the spirit

of   the    rule,    and   “[f]orm    is       not    to   be   exalted    over     fair

procedures.”        Id. (citation omitted).

      Rule 56 requires adequate time for discovery prior to entry

of summary judgment.        Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).     Entry of summary judgment before the nonmoving party has

had time to conduct discovery constitutes reversible error.                          See

WSB-TV v. Lee, 842 F.2d 1266, 1269 (11th Cir. 1988).                      A party has

the right to challenge the factual evidence presented by the moving

party by conducting sufficient discovery so as to determine if he

may furnish opposing affidavits.                Snook, 859 F.2d at 870.              The

Eleventh Circuit has cautioned that “summary judgment may only be

decided upon an adequate record.”                    Id. (citation omitted); see

also Jones v. City of Columbus, Ga., 120 F.3d 248, 253 (11th Cir.

1997) (“The law in this circuit is clear: the party opposing a

motion     for   summary   judgment    should         be   permitted      an    adequate




                                           6
opportunity to complete discovery prior to the consideration of

the motion.”).

                               III.

     Plaintiff seeks to have the policy voided pursuant to section

627.409, Florida Statutes, which provides the following:

     (1) Any statement or description made by or on behalf of
     an insured or annuitant in an application for an
     insurance policy or annuity contract, or in negotiations
     for a policy or contract, is a representation and not a
     warranty. Except as provided in subsection (3), a
     misrepresentation, omission, concealment of fact, or
     incorrect statement may prevent recovery under the
     contract or policy only if any of the following apply:

     (a) The misrepresentation, omission, concealment, or
     statement is fraudulent or is material to the acceptance
     of the risk or to the hazard assumed by the insurer.

     (b) If the true facts had been known to the insurer
     pursuant to a policy requirement or other requirement,
     the insurer in good faith would not have issued the
     policy or contract, would not have issued it at the same
     premium rate, would not have issued a policy or contract
     in as large an amount, or would not have provided
     coverage with respect to the hazard resulting in the
     loss.

§ 627.409, Fla. Stat.    An insurer is entitled to rely upon the

accuracy of the information in an application, and has no duty to

make additional inquiry.   Indep. Fire Ins. Co. v. Arvidson, 604

So. 2d 854, 856 (Fla. 4th DCA 1992).   An insurer seeking to rescind

a policy bears the burden to plead and prove the misrepresentation,

its materiality, and the insurer’s detrimental reliance.    Griffin

v. Am. Gen. Life & Accident Ins. Co., 752 So. 2d 621, 623 (Fla. 2d

DCA 1999).



                                7
       In    the   Amended    Complaint,      plaintiff    alleges      Fly    Lounge,

contrary      to   Ayyad     Brother’s   application       representations,       (1)

employed security personnel, doormen and ID checkers, (2) hosted

concerts and/or live entertainment, and (3) operated as a nightclub

and not a restaurant and lounge.               (Doc. #14, ¶ 39.)          Plaintiff

states that had it known these facts, it would not have insured

Fly Lounge.        (Id. ¶ 40.)      In its motion, plaintiff argues it is

entitled to summary judgment because there is no genuine dispute

of     material      facts       that    Ayyad     Brothers        made       material

misrepresentations         and    plaintiff     would     not    have   issued    the

policies had the true facts been disclosed. 3                   (Doc. #32, pp. 13-

17.)

       Having reviewed the motion, the Court finds it is premature

as to defendants Colonial and IMC, who have disputed that the

applications        contain      material     misrepresentations          and    that

plaintiff would not have issued the policies.                    (Doc. #15, ¶¶ 37,

40.)       Further, Colonial and IMC have requested the Court deny the




       3
       To support this assertion, plaintiff has provided an
affidavit of Robert Hart, Jr., the managing director of plaintiff’s
underwriting department.    (Doc. #32-1, ¶ 1.)    Hart, Jr. states
that the policies were issued based upon, and in reliance of, the
representations   made   by    Ayyad   Brothers,   and   that   the
misrepresentations “related to issues that materially affect the
risk undertaken by [plaintiff.]” (Doc. #32-1, ¶¶ 34-35.) Hart,
Jr. also states that plaintiff does not underwrite nightclubs and
would not have issued the same policies had it known the true
facts. (Id. ¶¶ 16, 24, 37.)



                                          8
motion for summary judgment until discovery can be completed.

(Doc. #34, p. 2.)      The Court finds this request appropriate based

on the previously discussed case law and will deny the motion

without prejudice.

      While Colonial and IMC have denied plaintiff’s allegations,

by   its    default   Ayyad    Brothers      has   admitted    the well-pleaded

factual allegations in the Amended Complaint.                  See Eagle Hosp.

Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1307 (11th

Cir. 2009) (recognizing that a “defendant, by his default, admits

the plaintiff’s well-pleaded allegations of fact”).                 Accordingly,

Ayyad      Brothers   has     admitted       (1)   to   committing      material

misrepresentations      that    plaintiff     relied    upon   in   issuing   the

policies, and (2) plaintiff would not have issued the same policies

had it known the true facts.          See Am. Econ. Ins. Co. v. Shiloh

Baptist Church of Jacksonville, Fla., Inc., 2010 WL 11623069, *4

(M.D. Fla. Nov. 5, 2010) (“Defendant Gilyard, by his default,

admits the allegations of the Amended Complaint regarding Shiloh’s

misrepresentations on the 1999 Application. . . . Defendant Gilyard

also admits that these misrepresented facts were essential to

Plaintiffs’ assessment of the risk, and that had Plaintiffs known

the true facts, they would not have issued the insurance policies

purportedly covering Gilyard’s actions.”).

      However, while judgment against Ayyad Brothers may eventually

be appropriate, the Court finds it is not appropriate at this time.



                                         9
“As a general proposition, where there are multiple defendants,

judgment should not be entered against a defaulted defendant until

the case has been adjudicated with regard to all the defendants.”

StarStone Nat’l Ins. Co. v. Polynesian Inn, LLC, 2019 WL 3821880,

*2 (M.D. Fla. July 19, 2019); Frow v. De La Vega, 82 U.S. 552, 554

(1872) (“[I]f the suit should be decided against the complainant

on the merits, the bill will be dismissed as to all the defendants

alike—the defaulter as well as the others.                  If it be decided in

the complainant’s favor, he will then be entitled to a final decree

against   all.   But   a   final   decree       on    the   merits   against   the

defaulting defendant alone, pending the continuance of the cause,

would be incongruous and illegal.”); see also Politano v. Ott,

2008 WL 4104137, *1 (M.D. Fla. Aug. 6, 2008) (“This district has

followed Frow and has been sensitive to the risk of inconsistent

judgments.”).

                                        IV.

     Finally, the Court turns to the motion’s alternative request

for a declaratory judgment that (1) there is no coverage under the

2019 policy for the second shooting and (2) plaintiff does not owe

Ayyad Brothers a duty to defend claims arising out of the second

shooting.   (Doc. #32, pp. 18-20.)              The Declaratory Judgment Act

permits   federal   courts   in    “a    case    of   actual   controversy”    to

“declare the rights and other legal relations of any interested

party seeking such declaration, whether or not further relief is



                                        10
or could be sought.”        28 U.S.C. § 2201(a).              Courts have no duty to

declare those rights, Ameritas Variable Life Ins. v. Roach, 411

F.3d       1328,   1330   (11th    Cir.     2005),      and    a     “case   or    actual

controversy”       refers   to     justiciable       cases      under    Article     III,

MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007).

       According     to   the     Amended    Complaint,        the    second      shooting

occurred on July 21, 2019 at an event allegedly promoted, held,

and/or hosted by Fly Lounge, but not at Fly Lounge’s location.

(Doc. #14, ¶ 31.)         In seeking a declaratory judgment, the Amended

Complaint      asserts    “[t]here     is    a   bona    fide,       actual,      present,

practical need for the declaration, as there is presently a claim

made against Fly Lounge arising” from the second shooting. 4                          (Id.

¶ 54.)      As noted, the 2019 policy limits bodily injury coverage to

incidents that occur at the 2158 Colonial Boulevard location in

Fort Myers or arose out of the operation of the restaurant.

Because Ayyad Brothers has defaulted and therefore admitted the

shooting in Lehigh Acres does not fall within the scope of the

policy, the Court finds declaratory judgment appropriate on this




       4
       In a letter informing Ayyad Brothers that the shooting
victim’s representative had made a claim on the policy, plaintiff
stated the shooting occurred at a “mixtape release party” at 5570
Lee Street, Lehigh Acres, Florida.       (Doc. #14-13, p. 238.)
Plaintiff also informed Ayyad Brothers that the policy did not
apply to this incident, but that it would provide a courtesy
defense with the same reservations previously discussed. (Id. p.
242.)



                                            11
issue.   See Mid-Continent Cas. Co. v. Sienna Homes, Inc., 2018 WL

8244595, *3 (M.D. Fla. Aug. 2, 2018) (in declaratory relief action

where defendants defaulted and therefore admitted to plaintiff’s

well-pleaded factual allegations, court found policies did not

apply and issued judgment declaring plaintiff had no duty to defend

or indemnify defendants in separate liability action).

     Accordingly, it is now

     ORDERED:

     1. Plaintiff’s Motion for Summary             Judgment (Doc. #32) is

         GRANTED in part and DENIED in part.

     2. As to Counts I and II, the motion is DENIED without

         prejudice until discovery is completed.

     3. As to Count III, the motion is GRANTED and the Court

         declares that plaintiff owes no duty to defend or indemnify

         Ayyad Brothers Enterprises, LLC in relation to the July

         21,   2019   shooting   at   5570   Lee    Street,   Lehigh   Acres,

         Florida.

     4. The Clerk shall withhold the entry of judgment until the

         conclusion of the case.

     DONE AND ORDERED at Fort Myers, Florida, this             3rd     day of

February, 2020.




                                      12
Copies:
Counsel of Record




                    13
